Exhibit 10.1

WADDELL & REED FINANCIAL, INC.

CASH SETTLED RSU PLAN

Waddell & Reed Financial, Inc., hereby establishes the Waddell & Reed
Financial, Inc. Cash Settled RSU Plan  (the "Plan").

SECTION 1.  Purposes of the Plan; Definitions.

The purposes of the Plan are to enable the Company, its Subsidiaries and
Affiliates to attract and retain employees and consultants who contribute to the
Company's success by their ability, ingenuity and industry, and to enable such
employees and consultants to participate in the long-term success and growth of
the Company through the grant of cash settled RSUs.

For purposes of the Plan, the following terms shall be defined as set forth
below:

"Affiliate" means (a) any corporation (other than a Subsidiary), partnership,
joint venture or any other entity in which the Company owns, directly or
indirectly, at least a 10% beneficial ownership interest, and (b) the Company's
parent company, if any.

"Award Agreement" means a written agreement by and between the Company and an
awardee evidencing an award of RSUs under the Plan.

"Board" means the Board of Directors of the Company.

"Business Day" means a day on which the New York Stock Exchange or other
national securities exchange or over-the-counter market on which the Stock is
then traded is open for business.

"Cause" means a participant's willful misconduct or dishonesty, either of which
is directly and materially harmful to the business or reputation of the Company
or any Subsidiary or Affiliate; provided, however, that in the case where there
is an employment or consulting agreement between a participant and the Company
or any Subsidiary or Affiliate at the time of grant which defines "cause" (or
words of like import), it shall have the meaning ascribed to such term (or words
of like import) under such agreement.

"Change of Control" has the meaning assigned to such term in Section 7(c).

"Change of Control Price" has the meaning assigned to such term in Section 7(d).

"Code" means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

"Committee" means the Compensation Committee of the Board.

"Commission" means the United States Securities and Exchange Commission.







--------------------------------------------------------------------------------

 



"Company" means Waddell & Reed Financial, Inc., a Delaware corporation, and its
successors.

"Disability" means total and permanent disability as determined under the
Company's long-term disability program, whether or not the participant is
covered under such program.  If no such program is in effect, the Disability of
a director shall be determined in good faith by the Board (excluding such
director).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

"Fair Market Value" means, unless otherwise determined in good faith by the
Committee or required by applicable law, as of any given date, the closing sale
price of a share of Stock on such date on the New York Stock Exchange or other
principal national securities exchange or over-the-counter market on which the
Stock is then traded or, if there is no sale on that day, then on the last
previous Business Day on which a sale was reported.

"Plan" means the Waddell & Reed Financial, Inc. Cash Settled RSU Plan as set
forth herein and as may be amended, modified or supplemented from time to time.

"RSU" or "RSUs" means an award granted under Section 5 pursuant to which a
participant may be entitled to a cash payment equal to the Fair Market Value of
a specified number of shares of Stock, subject to certain restrictions and/or a
risk of forfeiture and other terms and conditions of an Award Agreement.

"Stock" means the Company's Class A common stock, par value $.01.

"Subsidiary" means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

SECTION 2.  Administration.

The Plan shall be administered by the Committee which shall at all times comply
with any applicable requirements of Rule 16b-3 of the Exchange Act. All members
of the Committee shall also be "outside directors" within the meaning of
Section 162(m) of the Code.  If at any time no Committee shall be in office,
then the functions of the Committee specified in the Plan shall be exercised by
the Board.

The Committee shall have the power and authority to grant RSUs to eligible
persons, pursuant to the terms of the Plan.  In particular, the Committee shall
have the authority:

(a)        to select the consultants, officers and other key employees of the
Company, its Subsidiaries, and its Affiliates to whom RSUs will, from time to
time, be granted hereunder;





2

--------------------------------------------------------------------------------

 



(b)        to determine the number of RSUs subject to each award granted
hereunder; and

(c)        to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder, including, but not limited
to, any restriction on any award based on performance and/or such other factors
as the Committee may determine, in its sole discretion, and any vesting
acceleration features based on performance and/or such other factors as the
Committee may determine, in its sole discretion.

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan, any award issued thereunder, and any Award Agreements relating thereto;
and to otherwise supervise the administration of the Plan.

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and Plan
participants.

Each award granted under the Plan shall be evidenced by, and subject to terms
of, an Award Agreement, in such form as the Committee shall from time to time
approve, which shall be executed by an authorized officer of the Company and the
awardee.  The Award Agreement shall contain provisions regarding (i) the number
of RSUs subject to the award and (ii) such other terms and conditions not
inconsistent with the Plan as may be determined from time to time by the
Committee.  A prospective awardee shall not have any rights with respect to any
such award, unless and until such awardee has executed an Award Agreement
evidencing the award, has delivered a fully executed copy thereof to the
Company, and has otherwise complied with the then applicable terms and
conditions.

SECTION 3.  RSUs Subject to Plan.

The number of RSUs that may be granted pursuant to the Plan will be determined
in the sole discretion of the Board or the Committee, as applicable.  No shares
of Stock are issuable pursuant to the Plan.

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Stock, an
equitable substitution or adjustment shall be made in the number of RSUs, as may
be determined to be appropriate by the Committee, in its sole discretion,
provided that the number of RSUs subject to any award shall always be a whole
number.

SECTION 4.  Eligibility.

Consultants, officers and other key employees of the Company, its Subsidiaries
or its Affiliates who are responsible for or contribute to the management,
growth and/or profitability of the business of the Company, its Subsidiaries, or
its Affiliates are eligible to be granted RSUs.  Plan participants shall be
selected from time to time by the Committee, in its sole discretion, from among
those eligible, and the Committee shall determine the number of RSUs subject to
each award.





3

--------------------------------------------------------------------------------

 



SECTION 5.  RSUs.

(a)        Administration.   Any RSUs granted under the Plan shall be in such
form as the Committee may from time to time approve, and the provisions thereof
need not be the same with respect to each awardee.  The Committee shall
determine the consultants, officers and key employees of the Company, its
Subsidiaries or Affiliates to whom, and the time or times at which, RSUs shall
be awarded; the number of RSUs to be awarded to any awardee; the restrictions,
vesting period and vesting conditions to which such award will be subject; and
all other terms and conditions of the award (subject to this Section 5 and
Section 7).  The Committee may also condition the grant and/or vesting of RSUs
upon the attainment of specified performance goals, or such other criteria as
the Committee shall determine, in its sole discretion.

(b)        Terms and Conditions.   RSUs awarded pursuant to this Section 5 shall
be subject to the following terms and conditions:

(i)        Subject to the provisions of the Plan and the applicable Award
Agreement, during the vesting period,  RSUs awarded pursuant to the Plan may not
be sold, assigned, transferred, pledged or otherwise encumbered.

(ii)       At the time of the award, the Committee may, in its sole discretion,
determine that amounts equal to any dividends declared during the vesting period
with respect to the number of RSUs will be paid to the awardee currently,
deferred and deemed to be reinvested, or that such awardee has no rights with
respect thereto.

(iii)      Subject to the provisions of the applicable Award Agreement and this
Section 5, upon termination of employment for any reason during the vesting
period, the RSUs held by such awardee shall be forfeited by the awardee.

(iv)       Based on performance and/or such other criteria as the Committee may
determine, the Committee may, at or after grant (including after the awardee's
termination of employment), accelerate the vesting of all or any part of any
RSUs and/or waive the deferral limitations for all or any part of such award.

SECTION 6.  Amendments and Termination.

The Board may amend, alter, or discontinue the Plan, but no such amendment,
alteration, or discontinuation shall be made which would impair the right of an
awardee under any RSUs granted prior thereto without the awardee's consent.

Amendments may be made without stockholder approval except as required to
satisfy stock exchange listing requirements, or other applicable law or
regulatory requirements.

The Committee may amend the terms of any RSU award, prospectively or
retroactively, but no such amendment shall be made which would impair the rights
of an awardee without the awardee's consent.





4

--------------------------------------------------------------------------------

 



SECTION 7.  Change of Control.

The following provisions shall apply in the event of a Change of Control:

(a)        The Committee may, in its discretion, at the time an award is made
hereunder or at any time prior to, coincident with or after the time of a Change
of Control:

(i)        cause the awards then outstanding to be assumed, or new rights
substituted therefore, by the surviving corporation in such Change of Control;

(ii)       make such adjustment to the awards then outstanding as the Committee
deems appropriate to reflect such transaction or change (including the
acceleration of vesting of such awards); and/or

(iii)      provide for the purchase or cancellation of such awards, for an
amount of cash, if any, equal to the Change of Control Price as of the date the
Change of Control occurs, or such other date as the Committee may determine
prior to the Change of Control. Such settlements will be made in cash or other
property (other than Stock), or any combination thereof.

(b)        The Committee may, in its discretion, include such further provisions
and limitations in any Award Agreement as it may deem equitable and in the best
interests of the Company.

(c)        A  "Change of Control" means the occurrence of any of the following:

(i)        when any "person," as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than the Company or a Subsidiary or any Company
employee benefit plan), is or becomes the "beneficial owner" (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company's
then outstanding securities;

(ii)       the effective date of any transaction or event relating to the
Company required to be described pursuant to the requirements of Item 6(e) of
Schedule 14A of the Exchange Act;

(iii)      when, during any period of two consecutive years during the existence
of the Plan, the individuals who, at the beginning of such period, constitute
the Board cease, for any reason other than death, to constitute at least a
majority thereof, unless each director who was not a director at the beginning
of such period was elected by, or on the recommendation of, at least two-thirds
of the directors at the beginning of such period; or

(iv)      the effective date of a transaction requiring stockholder approval for
the acquisition of the Company by an entity other than the Company or a
Subsidiary through purchase of assets, or by merger, or otherwise.





5

--------------------------------------------------------------------------------

 



(d)        "Change of Control Price" means the highest price per share of Stock
paid in any transaction reported on the New York Stock Exchange or other
national securities exchange or over-the-counter market on which the Stock is
then traded, or paid or offered in any transaction related to a Change of
Control at any time during the preceding 60-day period as determined by the
Committee.

SECTION 8.  General Provisions.

(a)        Transferability of Awards.  RSUs are not transferrable; provided,
however, that, except as otherwise set forth in an Award Agreement, settlement
of a vested RSU may be paid to the heirs or estate of a deceased awardee.

(b)        Other General Provisions.

(i)        Nothing set forth in the Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required.  The adoption of the Plan shall not confer upon
any employee of the Company, any Subsidiary or any Affiliate, any right to
continued employment with the Company, a Subsidiary or an Affiliate, as the case
may be, nor shall it interfere in any way with the right of the Company, a
Subsidiary or an Affiliate to terminate the employment of any of its employees
at any time.

(ii)       Each participant shall, no later than the date as of which the value
of an award first becomes includible in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee, in its sole discretion, regarding payment of, any
Federal, FICA, state, or local taxes of any kind required by law to be withheld
with respect to such award.  The obligations of the Company under the Plan shall
be conditional on such payment or arrangements. The Company and, where
applicable, its Subsidiaries and Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes owed hereunder by a participant
from any payment of any kind otherwise due to such participant.

(iii)      No member of the Board or the Committee, nor any officer or employee
of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company with respect to any such action, determination or interpretation.

(iv)      This Plan is subject to any written clawback policies that the
Company, with the approval of the Board, may adopt including, but not limited
to, any policy adopted to conform to the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and rules promulgated thereunder by the
Securities and Exchange Commission and that the Company determines should apply
to this Plan.  Any such policy may subject awards granted pursuant to the





6

--------------------------------------------------------------------------------

 



Plan and amounts paid or realized with respect to awards under this Plan to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy.

(v)       The Plan is not intended to be a "non-qualified deferred compensation
plan" under Section 409A of the Code and shall not be construed or administered
accordingly.  If any term or provision contained herein would otherwise cause
the Plan to be characterized as a "nonqualified deferred compensation plan"
under Section 409A of the Code, then, without further action by the Company,
such term or provision shall automatically be modified to the extent necessary
to avoid such characterization.

SECTION 9.  Effective Date of Plan.

The Plan became effective on December 6, 2016.

7

--------------------------------------------------------------------------------